Citation Nr: 1712752	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a joint disability, claimed as joint pain.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for a visual disability, to include as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran had active service from July 1969 to July 1972, from November 1986 to November 1989, and from February 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge at the RO in February 2014.  A transcript of his hearing has been associated with the record.

In April 2014 and May 2016, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

These matters were remanded to the RO in April 2014 and May 2016.  Unfortunately, the Board finds that there still has not been substantial compliance with the remand instructions and another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In May 2016, the Board remanded the claims for additional VA examinations.  The Veteran was afforded the requested examinations in July 2016 and November 2016.  With respect to the Veteran's eye claim, the examiner reported diagnoses of lattice retinal degeneration and vitreous degeneration.  The July 2016 examiner provided an opinion regarding lattice retinal degeneration stating:
The Veteran has lattice retinal degeneration, a common peripheral retinal degeneration found in about 1 out of every 10 people in the general population.  Lattice is more common in near sighted (myopic) people and it tends to run in facilities - is often inherited.  Lattice can increase one's risk of developing a retinal detachment as the retina is thinner and weaker and more prone to holes.  Usually there are no symptoms associated with Lattice.  The lifetime risk of a retinal detachment in people with Lattice is about 1%.  There is no visual disability in this Veteran and Lattice is generally inherited and asymptomatic.  Lattice retinal degeneration was neither caused by nor aggravated by military service.

However, the examiner did not provide an opinion as to the second diagnosis of vitreous degeneration.  Thus, an addendum opinion is required.  

Regarding the Veteran's joint disability and chronic fatigue, the November 2016 examiner opined that the claimed conditions were less likely than not incurred in or related to service.  However, the examiner did not provide a rationale.  The examiner also reported that the Veteran has not been fully assessed for chronic medical conditions that can create similar clinical complaints and symptoms.  Screening during the examination produced an equivocal positive result for Lyme disease, which can mimic chronic fatigue disorder and fibromyalgia.  The examiner reported that specialty care follow up and an additional assessment by rheumatology or internal medicine specialists would necessary.  As such, the Board finds a remand for a rheumatology examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claim file to the examiner who provided the July 2016 eye opinion, (or another appropriate examiner if unavailable), to provide an addendum opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's vitreous degeneration began in service or is related to any disease or injury in service. 
The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that Veteran's vitreous degeneration, has been caused or aggravated (permanently worsened) beyond normal progression by any service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Arrange for the Veteran to have a rheumatology examination to determine if the Veteran has any chronic disorders that could cause his joint pain and chronic fatigue, to include Lyme disease.  For any and all diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's chronic disorder began in service or is related to any disease or injury in service. 
  
The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the symptoms of any chronic disorders have been caused or aggravated (permanently worsened) beyond normal progression by any service-connected disability.
The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



